United States Court of Appeals
                     For the First Circuit


No. 13-1487

                    WALESKA GARAYALDE-RIJOS,

                      Plaintiff, Appellant,

                               v.

   MUNICIPALITY OF CAROLINA; JOSÉ APONTE-DALMAU, Mayor of the
                    Municipality of Carolina,

                     Defendants, Appellees,

            GERMÁN SANTIAGO-SERPA; JUAN ORTIZ-CRESPO;
  NYDIA R. TALAVERA-FORTY, Auxiliar Director of Human Resources
                     Department; MABEL LÓPEZ,

                           Defendants.


                          ERRATA SHEET

     The opinion of this Court issued on March 28, 2014 is amended
as follows:

     On page 3, line 18, "as" is inserted between "well" and
"pendent."

     On p. 19, line 7, "who was" is inserted between "firefighter"
and "denied."